     Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 1 of 6 Page ID #53




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON BAILEY, No. 14067-029

                 Petitioner,

          v.                                                        Case No. 20-cv-504-JPG

 E. WILLIAMS, Warden,

                 Respondent.

                                 MEMORANDUM AND ORDER

         This matter comes before the Court on petitioner Deon Bailey’s petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1). Bailey is incarcerated at the Federal

Correctional Institute at Greenville, Illinois, where respondent E. Williams is the warden. Bailey

seeks release from custody on the grounds that, in light of Mathis v. United States, 136 S. Ct.

2243 (2016), he was erroneously sentenced as a career offender under United States Sentencing

Guideline Manual (“U.S.S.G.) § 4B1.1.

         This matter is now before the Court for preliminary review pursuant to Rule 4 of the

Federal Rules Governing Section 2254 Cases in United States District Courts. Rule 4 provides

that upon preliminary consideration by a district judge, “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) of the Federal

Rules Governing Section 2254 Cases gives this Court the authority to apply the rules to other

habeas corpus cases.

I.       Background

         In July 2015, Bailey was charged in the United States District Court for the Northern

District of Iowa with two counts of distribution of crack cocaine within 1,000 feet of a
    Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 2 of 6 Page ID #54




playground in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 860. See United States v.

Bailey, No. 2:15-cr-1017-LRR. He pled guilty to lesser included offenses (omitting the

proximity to a playground) and on June 21, 2016, was sentenced to serve 295 months in prison.

In selecting this sentence, that court found the petitioner was a career offender under U.S.S.G.

§ 4B1.1 based on prior state felony convictions for aggravated discharge of a firearm and

harassment in the first degree.1 However, the court relied on an offense level determined under

U.S.S.G. § 2D1.1 because it was higher than the career offender-based offense level. It imposed

a 240-month sentence for each count, the statutory maximum for each, but ordered that parts

were to run consecutively to reach the 295-month total sentence of imprisonment. Days later, on

June 23, 2016, the United States Supreme Court decided Mathis, which clarified when and how

the categorical approach should be applied to determine whether prior convictions qualifies to

support sentencing under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1).

        The day after Mathis was announced, Bailey appealed his sentence, and on August 1,

2017, the United States Court of Appeals for the Eighth Circuit affirmed. See United States v.

Bailey, No. 16-2954. In January 2018, the United States Supreme Court declined to issue a writ

of certiorari. See Bailey v. United States, 138 S. Ct. 717 (2018). In September 2018, Bailey

filed a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255, which

the United States District Court for the Northern District of Iowa denied as frivolous in May

2020. See Bailey v. United States, No. 2:18-cv-1034-LRR. The Eighth Circuit Court of Appeals

denied a certificate of appealability in October 2020. See Bailey v. United States, No. 20-2066.




1
 The Court relies on Bailey’s representation of the nature of his prior convictions because the
Court does not have easy access to that information and because, as explained below, the nature
of those convictions is immaterial to the resolution of this petition, which turns on the
unavailability of a § 2241 petition to remedy the errors Bailey alleges.
                                                 2
  Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 3 of 6 Page ID #55




He also filed another § 2241 petition in this Court challenging the consecutive component of his

sentence, which took the total sentence above the statutory maximum for each count individually

. Bailey v. Criminal Division, No. 20-cv-424-SMY (now, -DWD for post-judgment motion

purposes). In none of these efforts to overturn his sentence did Bailey argue that Mathis

rendered the career offender finding improper.

II.    Analysis

       Bailey now makes that argument. Specifically, he argues in his § 2241 petition that in

light of Mathis v. United States, 136 S. Ct. 2243 (2016), the predicate convictions supporting

career offender status are not crimes of violence for career offender purposes. For the following

reasons, the Court finds § 2241 is not available to Bailey to raise that argument.

       Generally, an inmate must bring a challenge to his sentence in a § 2255 motion in the

district of his conviction, Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019), as Bailey did in

September 2018. However, there is an exception to this rule under the “savings clause” of

§ 2255(e), which allows an inmate to attack his sentence in a § 2241 petition in the district of his

incarceration where a § 2255 motion “is inadequate or ineffective to test the legality of his

detention.” A § 2255 motion is “inadequate or ineffective” to raise a challenge if the petitioner

did not have “a reasonable opportunity to obtain a reliable judicial determination of the

fundamental legality of his conviction and sentence.” In re Davenport, 147 F.3d 605, 609 (7th

Cir. 1998). This occurs where “(1) the claim relies on a statutory interpretation case, not a

constitutional case, and thus could not have been invoked by a successive § 2255 motion; (2) the

petitioner could not have invoked the decision in his first § 2255 motion and the decision applies

retroactively; and (3) the error is grave enough to be deemed a miscarriage of justice.” Beason v.

Marske, 926 F.3d 932, 935 (7th Cir. 2019).



                                                 3
 Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 4 of 6 Page ID #56




       Mathis is a case involving statutory interpretation of the ACCA, but Bailey could have

raised the issue in his original § 2255 motion—and on a direct appeal, for that matter. The case

was decided the day before he filed his notice of direct appeal in his criminal case and more than

two years before his § 2255 motion. He clearly could have raised this argument in both of those

proceedings. Because Bailey had “a reasonable opportunity to obtain a reliable judicial

determination of the fundamental legality of his conviction and sentence,” In re Davenport, 147

F.3d at 609, in light of Mathis, he cannot now seek relief under § 2241 on that basis.

       Additionally, any error in finding Bailey a career offender was not grave enough to be

deemed a miscarriage of justice, the third Davenport factor. Under the post-Booker advisory

sentencing guidelines, there is no miscarriage of justice as long as the sentence imposed is within

the statutory sentencing range. Hanson v. United States, 941 F.3d 874, 878 (7th Cir. 2019)

(citing United States v. Coleman, 763 F.3d 706, 708 (7th Cir. 2014); Hawkins v. United States,

706 F.3d 820, 824-25 (7th Cir. 2013)); Baker v. Williams, No. 20-CV-772-NJR, 2020 WL

6701143, at *3 (S.D. Ill. Nov. 12, 2020) (“an erroneous application of the advisory guidelines

does not amount to a ‘miscarriage of justice’ (the third Davenport factor) so long as the sentence

is within the applicable statutory limit”); compare Chazen, 938 F.3d at 856 (noting error is a

miscarriage of justice cognizable in § 2241 where prior conviction erroneously established

statutory minimum sentence of 15 years under the ACCA). Thus, while Mathis may provide a

basis for § 2241 habeas relief for a sentence under the ACCA or under mandatory sentencing

guidelines, it does not provide a basis for relief for an advisory guideline sentence within the

statutory range. Hanson, 941 F.3d at 878.

       Bailey’s sentence for each count of conviction was 240 months, the statutory maximum

sentence available. Thus the errors he alleges in his § 2241 motion would not amount to a



                                                 4
  Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 5 of 6 Page ID #57




fundamental miscarriage of justice for which habeas relief is available under § 2241. Any

difference between the career offender-based advisory guideline range and the alternative range

without career offender status is of no import because the court could still have relied on the

prior convictions in exercising its discretion anywhere within the statutory sentencing range.

III.   Conclusion

       For the foregoing reasons, the Court DISMISSES with prejudice Bailey’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1) and DIRECTS the Clerk of Court

to enter judgment accordingly. The Court further finds that Bailey was able to competently

represent himself in his petition and that the presence of counsel would not have had a

reasonable chance of changing the result of the case. Accordingly, the Court DENIES Bailey’s

motions for recruitment of counsel (Docs. 4 & 7). Finally, entry of this order renders MOOT

Bailey’s most recent motion for status (Doc. 12).

       If the petitioner wishes to appeal this decision, generally he must file a notice of appeal

with this Court within 60 days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion

under Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. Fed. R. App.

P. 4(a)(4). A Rule 59(e) motion must be filed no more than 28 days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from judgment, do not toll the deadline for an appeal.

       If the petitioner files a motion for leave to appeal in forma pauperis, he must include in

his motion a description of the issues he intends to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If he appeals and is allowed to proceed in forma pauperis, he will be liable for a

portion of the $505.00 appellate filing fee (the amount to be determined based on his prison trust

fund account records for the past six months) irrespective of the outcome of the appeal. See Fed.



                                                 5
 Case 3:20-cv-00504-JPG Document 13 Filed 12/04/20 Page 6 of 6 Page ID #58




R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008).

         It is not necessary for the petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

IT IS SO ORDERED.
DATED: December 4, 2020


                                                         s/ J. Phil Gilbert
                                                         J. PHIL GILBERT
                                                         DISTRICT JUDGE




                                                    6
